Exhibit 10.3




Star Gas Partners, L.P.
2187 Atlantic Street
Stamford, CT 06904
 


 
Entered into July 22, 2013.  Effective as of October 1, 2013


 
Steven Goldman
Star Gas Partners, L.P.
2187 Atlantic Street
Stamford, CT  06904


 
Dear Steve:
 
This will confirm our mutual Agreement with respect to a severance payment to be
made to you after a Change in Control (as defined below) with respect to Star
Gas Partners, L.P. ("Star Gas") as follows:
 
1. If your employment with Star Gas is terminated for any reason (either by you
or by Star Gas), other than by reason of your death, within a period of 180 days
following a Change in Control, you will be entitled to receive from Petro
Holdings Inc. a severance payment equal to two times your base annual salary in
the year of such termination plus two times the average amount paid to you as a
bonus and/or as profit sharing during the three years preceding the year of such
termination ("Severance Payment"), to be paid to you in a lump sum within 30
days after the termination of your employment. The term "Change of Control"
shall mean the present equity owners of Kestrel and their affiliates
collectively shall cease for any reason to beneficially own equity interests
having the voting power to elect at least a majority of the members of the board
of directors or other governing board of the general partner of Star Gas
Partners L.P. or any successor entity to Star Gas Partners L.P.
 
2. Controlling Nature of this Agreement. This Agreement shall be in addition to
any other agreements between you and Star Gas (or any affiliate of Star Gas). In
the event of any conflict between this Agreement and any such other agreement,
the terms of this Agreement shall control.
 
3. Full Settlement. The obligation to pay the Severance Payment is subject to
receipt by the Partnership of a waiver and release in form reasonably
satisfactory to the Partnership pursuant to which you will acknowledge that the
Severance Payment is in lieu of all claims against the Partnership and its
affiliates arising out of or relating to your employment and the termination of
your employment, excepting only compensation and benefits accrued to the date of
termination of employment. In no way will you be obligated to seek other
employment or take any other action to mitigate the amounts payable to you
pursuant to this Agreement.
 
4. Miscellaneous.
 
(a) Successor. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns.
 
(b) Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not be construed as a waiver of any
subsequent or continuing breach of the same provision or of any other provision
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(c) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given when delivered by hand, or mailed by
first-class certified mail, postage prepaid and return receipt requested, or
facsimiled or sent by reputable overnight courier addressed as follows:
 
If to Steve Goldman:
 
Star Gas Partners, L.P.
2187 Atlantic Street
Stamford, CT  06904


If to the Company:


Star Gas Partners, L.P.
2187 Atlantic Street
Stamford, CT 06904
Attn: President


With a copy to:


Phillips Nizer LLP
666 Fifth Avenue
New York, NY 10103
Telephone No.: 212-977-9700
Facsimile No.: 212-262-5152
Attn: Alan Shapiro, Esq.


or, in each case, at such other address as may from time to time be specified to
the other party in a notice similarly given.
 
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to the conflicts of law principles thereof.
 
(e) Entire Agreement. This Agreement contains the entire Agreement of the
parties and their affiliates relating to the subject matter hereof and
supersedes all prior Agreements, representations, warranties and understandings,
written or oral, with respect thereto.
 
(f) Validity. If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term or provision to persons, property or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
(g) Amendments, Miscellaneous, Etc. Neither this Agreement, nor any term hereof,
may be changed, waived, discharged or terminated except by an instrument in
writing signed by the party against which such change, waiver, discharge or
termination is sought to be enforced. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Please indicate your agreement with the foregoing by signing in the space
provided below.
 
 
STAR GAS PARTNERS, L.P.
 


 
By: /s/ Richard Ambury
Richard Ambury
Chief Financial Officer
 
AGREED:
 
 
/s/ Steve Goldman
Steve Goldman